Citation Nr: 0907804	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for right hip 
strain, evaluated as 10 percent disabling from February 19, 
2003 and 20 percent disabling from May 4, 2005.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  For the period from February 19, 2003 to October 13, 
2003, the Veteran's right hip strain was manifested by slight 
limitation of motion and pain.

2.  For the period from October 14, 2003 to the present, the 
Veteran's right hip strain was manifested by flexion of the 
thigh that is limited to 30 degrees.

3.  The Veteran's combined disability rating is 60 percent 
resulting from disabilities of a common etiology and 
affecting a single body system.

4.  The Veteran is unemployable by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  For the period from February 19, 2003 to October 13, 
2003, the criteria for a rating in excess of 10 percent for 
right hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5250-5252 (2008).

2.  For the period from October 14, 2003 to the present, the 
criteria for a rating of 20 percent for right hip strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 
5003, 5250-5252 (2008).


3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Hip

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings have been 
employed in this case.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a.

The Veteran is service-connected for right hip strain 
secondary to gait disturbance caused by service-connected 
feet problems.

The Veteran underwent a VA examination in March 2003.  The VA 
examiner did not have access to the Veteran's medical 
records.  The examiner noted that flexion of the right thigh 
was limited to 90 degrees.  X-rays were negative for 
fracture, dislocation, soft tissue abnormality, or changes 
suggesting erosive or degenerative arthritis.  Despite the 
negative X-rays, the March 2003 examiner diagnosed 
degenerative joint disease of the right hip.

A second VA examination was conducted in October 2003 by a 
different examiner.  This examiner reviewed the Veteran's 
medical records.  Extension and adduction of the right hip 
were normal.  Flexion was limited to 30 degrees, however, the 
examiner commented that this limitation appeared exaggerated.  
Extension was to 30 degrees.  The limitations are due to 
pain.  There is no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.  There are no 
flare-ups.  The October 2003 examiner diagnosed right hip 
strain, not arthritis, and was not able to explain the March 
2003 examiner's diagnosis except to assume it was based on 
the Veteran's limited range of motion.

The Veteran underwent another VA examination in May 2005.  
The examiner noted flexion limited to 30 degrees with pain 
and extension to 20 degrees with pain.  After repetitive use, 
range of motion is additionally limited by pain, fatigue, 
weakness, and lack of endurance, but no incoordination.  X-
rays showed a normal right hip.

No rating is warranted under DC 5003 because X-rays showed no 
evidence of arthritis in the right hip.

No rating is available under DC 5250 because there is no 
evidence of ankylosis.  

A 20 percent rating is warranted from October 14, 2003.  This 
is the date of the VA examination where flexion of the right 
hip was first measured to be limited to 30 degrees.  
Limitation of flexion is rated under DC 5252.  Although the 
October 2003 examiner believed the Veteran was exaggerating, 
the benefit of the doubt must be given to the Veteran.  
Furthermore, the flexion limitation was measured the same in 
May 2005 by an examiner who did not note exaggeration.

TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified. Such consideration would include 
education and occupational experience. Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2007). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2007).


The Veteran has one service-connected disability rated 60 
percent for the purposes of 38 C.F.R. § 4.16(a).  He has a 40 
percent rating for osteoarthritis of the lumbar spine; 20 
percent for right hip strain; 10 percent for the left fourth 
and fifth toe; and 10 percent for the right fourth and fifth 
toe.  He also has a noncompensable rating for scars, 
residuals of stab wound to the chest.  The combined rating of 
60 percent counts as one disability because all the 
individual ratings result from the common etiology of the 
Veteran's foot problems.  They also all affect the orthopedic 
system.

The Veteran's podiatrist submitted a letter in December 2002 
opining that the Veteran is 100 percent disabled from any 
standing or walking positions.

In March 2004, a VA vocational rehabilitation and employment 
officer notified the Veteran that he was considered 
infeasible for vocational rehabilitation services.

The Social Security Administration (SSA) found the Veteran to 
be disabled since 1995.  SSA's decision was based upon 
psychological impairments in addition to physical 
impairments.  The Board must decide whether the physical 
impairments caused by the Veteran's service-connected 
disabilities alone result in unemployability.  The Veteran's 
psychological impairments are not service-connected.  The 
Board finds that the service-connected impairments to the 
Veteran's orthopedic system are alone enough to result in 
unemployability.  Thus, the claim for TDIU is allowed.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant by letters dated in February 2003 and March 2004 of 
the information and evidence needed to substantiate and 
complete claims for service connection, an increased rating, 
and TDIU, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The veteran was given the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in April 2006.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection for right hip 
strain and the denial of TDIU.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the initial evaluation assigned to him 
for right hip strain.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  VA examinations were 
conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 20 percent rating, but no higher, is granted from October 
14, 2003 for the Veteran's service-connected right hip 
strain, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to VA regulations 
governing monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


